DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/16/2021, with respect to the rejection(s) under 35 U.S.C 102 have been fully considered and are persuasive with respect to the amended language.  Therefore, the rejection has been withdrawn.  However, a new ground(s) of rejection is made necessitated by the amendment. 
Claim Objections
Claim 24 is objected to because of the following informalities:  Line 3 is worded erroneously; it appears that “configured to” should follow “the DSP is”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (2019/0064344) in view of Tupin, JR. et al. (2015/0181840).

Turner is not found to disclose a “ground plane” implemented in a third conductive layer within the substrate between the first and second conductive layers. 
Tupin, Jr. discloses a wearable radar system (e.g. Fig. 6B) having antennas on opposite sides of a substrate, inward facing radar antennas (605, 606) for biometric detection and other RF antennas (603) facing outward for communications.  Tupin, Jr. discloses a conductive “ground plane” layer between the opposite antennas, [0107]: “In one example, the inward-looking antennas of portion 601 may be shielded from the outward-looking antennas of portion 603 by a metal or metallized layer or other known antenna isolation material to minimize interference between the different sets of antennas.”    It would have been obvious to one of ordinary skill in the art to modify the housing of Turner to include a conductive layer implementing a ground plane in order to shield the radar antennas of Turner from one another in order to minimize interference as specifically taught by Tupin, Jr. and is commonly known in the art. 
Regarding claims 3-5 and 12-14, Turner discloses a digital signal processor (404) coupled to the RF circuitry and configured to process signals received from the RF circuitry (see [0071]).  The biometric data comprises a vital Doppler signal, from which a heart rate is detected e.g.  [0034]). 
Regarding claims 6 and 15, Turner discloses that the DSP is further configured to interpret motion of the first object as a gesture for controlling the radar system ([0068], [0080], [0082]). 

Regarding claims 8 and 16, Turner discloses that the radar units include the claimed transmitter front end circuitry ([0004]), generating first and second transmitted RF signals which are reflected by objects to generate the first and second reflected RF signals. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Independent claim 1 requires a “substrate” comprising “a second conductive layer” and a “second receive antenna implemented in the second conductive layer”.  This is represented for example in Figure 5, reference numbers 552 (substrate) and 452 (antenna).  Claim 9, dependent on claim 1 requires that “the second receive antenna is disposed on a distal end of a flexible substrate”.  This is illustrated at Figure 8, where receive antenna 452 is instead disposed on the end of flexible substrate 807 rather than at substrate 805. Note paragraph [0093]: “However, in contrast to previous embodiments, the front side antennas of radar system 804 are attached to a first substrate 805 at a front side 818 of radar system 804 while the back side antennas are attached to a flexible substrate 807 at a back side 819 of radar system 80.” However, claim 9, being dependent on claim 1 requires that the “second receive antenna” be both implemented in a layer of the “substrate” as shown in Figure 5 but also be “disposed on a distal end of a flexible substrate” as shown in Figure 8, i.e. as in the contrasting embodiment noted by the specification.   It is not apparent that these two limitations could reconciled such that both are true, but rather it is clear that the two claimed “second antenna” locations are from contrasting embodiments as noted in [0093].  The remainder of claim 9 makes this clearer still in expressing that the second receive antenna is “spatially separated from and vertically overlaps the second side” (of the substrate of claim 1). The original disclosure does not support an embodiment where the second antenna is located as required by 
Allowable Subject Matter
Claims 22-23 and 25 are allowed; claim 24 would be allowable if reworded to overcome the objection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646